United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 09-3001                                                September Term, 2012
                                                                    1:06-cr-00357-CKK-1
                                                     Filed On: September 21, 2012
United States of America,

             Appellee

      v.

Khan Mohammed,

             Appellant


      BEFORE:      Sentelle, Chief Judge, and Griffith and Kavanaugh, Circuit Judges

                                        ORDER

      Upon consideration of the court’s order to show cause filed September 4, 2012,
and the responses thereto, it is

      ORDERED that the order to show cause be discharged. It is

      FURTHER ORDERED that the sealed opinion filed September 4, 2012, be
unsealed. The Clerk is directed to unseal the opinion and issue it publicly.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Jennifer M. Clark
                                                         Deputy Clerk